           Case 5:17-cv-04467-BLF Document 482 Filed 08/31/21 Page 1 of 2




 1   Juanita R. Brooks (CA SBN 75934)                Nicole E. Grigg (CA SBN 233107)
     brooks@fr.com                                   NEGrigg@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)                DUANE MORRIS LLP
     denning@fr.com                                  2475 Hanover Street
 3   Jason W. Wolff (CA SBN 215819)                  Palo Alto, CA 94304-1194
     wolff@fr.com                                    Telephone: (650) 847 4150
 4   John-Paul Fryckman (CA 317591)                  Facsimile: (650) 847 4151
     fryckman@fr.com
 5   K. Nicole Williams (CA 291900)                  Matthew C. Gaudet (Admitted Pro Hac Vice)
     nwilliams@fr.com                                mcgaudet@duanemorris.com
 6   FISH & RICHARDSON P.C.                          John R. Gibson (Admitted Pro Hac Vice)
     12860 El Camino Real, Ste. 400                  jrgibson@duanemorris.com
 7   San Diego, CA 92130                             Robin L. McGrath (Admitted Pro Hac Vice)
     Telephone: (858) 678-5070                       rlmcgrath@duanemorris.com
 8   Facsimile: (858) 678-5099                       David C. Dotson (Admitted Pro Hac Vice)
                                                     dcdotson@duanemorris.com
 9   Proshanto Mukherji (Admitted Pro Hac Vice)      Jennifer H. Forte (Admitted Pro Hac Vice)
     mukherji@fr.com                                 jhforte@duanemorris.com
10   FISH & RICHARDSON P.C.                          DUANE MORRIS LLP
     One Marina Park Drive                           1075 Peachtree Street, Ste. 1700
11   Boston, MA 02210                                Atlanta, GA 30309
     Telephone: (617) 542-5070                       Telephone: (404) 253 6900
12   Facsimile: (617) 542-5906                       Facsimile: (404) 253 6901

13   Robert Courtney (CA SNB 248392)                 Joseph A. Powers (Admitted Pro Hac Vice)
     courtney@fr.com                                 japowers@duanemorris.com
14   FISH & RICHARDSON P.C.                          Jarrad M. Gunther (Admitted Pro Hac Vice)
     3200 RBC Plaza                                  jmgunther@duanemorris.com
15   60 South Sixth Street                           DUANE MORRIS LLP
     Minneapolis, MN 55402                           30 South 17th Street
16   Telephone: (612) 335-5070                       Philadelphia, PA 19103
     Facsimile: (612) 288-9696
17                                                   Telephone: (215) 979 1000
     Attorneys for Plaintiff                         Facsimile: (215) 979 1020
18   FINJAN LLC
                                                     Attorneys for Defendant
19                                                   SONICWALL INC.

20                                   UNITED STATES DISTRICT COURT
21                                  NORTHERN DISTRICT OF CALIFORNIA
22                                         (SAN JOSE DIVISION)
23   FINJAN LLC., a Delaware Limited Liability        Case No. 5:17-cv-04467-BLF-VKD
     Company,
24                                                    JOINT SETTLEMENT SCHEDULING
                       Plaintiff,                     UPDATE PER D.I. 464
25
            v.
26
     SONICWALL, INC., a Delaware Corporation,
27
                       Defendant.
28
                                         JOINT SETTLEMENT SCHEDULING UPDATE PER D.I. 464
                                                             Case No. 5:17-cv-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 482 Filed 08/31/21 Page 2 of 2




 1          Pursuant to the Court’s instruction (D.I. 464), the parties respectfully submit the following

 2   update concerning the settlement status of this case:

 3          The parties have exchanged revisions to a stipulation that would finalize all unresolved

 4   claims in the litigation so that an appeal may be taken. An agreed stipulation is expected in days,

 5   and at such time the parties will submit it the Court so that final judgment may be entered.

 6

 7   Dated: August 31, 2021                           FISH & RICHARDSON P.C.

 8

 9                                                    By: /s/ Jason W. Wolff
                                                           Jason W. Wolff (CA SBN 215819)
10                                                         wolff@fr.com
                                                      Attorney for Plaintiff
11                                                    FINJAN LLC
12
     Dated: August 31, 2021                           DUANE MORRIS LLP
13

14
                                                      By: /s/ Robin L. McGrath
15
                                                          Robin L. McGrath (Admitted Pro Hac Vice)
16                                                        rlmcgrath@duanemorris.com
                                                      Attorney for Defendant
17                                                    SONICWALL INC.

18
            Pursuant to Civ. Local Rule 5.1(i)(3) regarding signatures, I attest under penalty of perjury
19
     that concurrence in the filing of this document has been obtained from counsel for Sonicwall.
20
     Dated: August 31, 2021                           FISH & RICHARDSON P.C.
21

22
                                                      By: /s/ Jason W. Wolff
23                                                         Jason W. Wolff (CA SBN 215819)
                                                           wolff@fr.com
24                                                    Attorney for Plaintiff
                                                      FINJAN LLC
25

26

27

28
                                                     2           JOINT SETTLEMENT SCHEDULING
                                                                               UPDATE PER D.I. 464
                                                                    Case No. 5:17-cv-04467-BLF-VKD
